Case 1:20-cv-04651-SDG Document 38-5 Filed 11/19/20 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA

ATLANTA DIVISION
L. Lin Wood, Jr.,
Plaintiff, CIVIL ACTION FILE NO.
Vv. 20-cv-04651-SDG

Brad Raffensperger, in his official capacity
as Secretary ofthe State of Georgia, et al.,

Defendants.

 

 

AFFIDAVIT OF ROBIN LOURIE

Personally appeared before me, the undersigned subscribing officer, duly
authorized to administer oaths, Robin Lourie, who being duly sworn, deposed and
stated as follows:

1. |Mynameis Robin Lourie. lam over 18 years ofage, a citizen of the
State of Georgia, suffer from no legal disabilities, andam otherwise competent to
testify to the matters contained herein, I have personal knowledge of the facts
here, and if called as a witness, can testify completely thereto.

2. lama resident ofand registered elector in DeKalb County, Georgia.

3. On November 14 and 15, 2020, I was presentas an observer

credentialed by the Democratic Party of Georgia to observe the statewide hand
Case 1:20-cv-04651-SDG Document 38-5 Filed 11/19/20 Page 2 of 6

recount of ballots cast in the 2020 Presidential Election in Fulton County, Georgia
(the “Recount’’).

4, | arrived at the Georgia World Congress Center, where the Recount
was held, at approximately 8:00 a.m. on November 14 and 8:20 a.m.on November
15.

5, On arrival on the 14", the entrance to the recounting area was not
marked well and it took sometime to find the entrance. This difficulty in finding
the space where the recount was happening would have affected everyone
attempting to enter equally. OncelI found the correct location and provided my
credentials, I was given access to the recount area around 8:45 a.m. Isaw
numerous credentialed Republican and Democratic observers in that area.

6, On November 14, I estimate there were approximately 170 tables with
2 individuals per table engaged in the Recount. To the best ofmy knowledge, the
Recount began with mail-in or absentee ballots.

7. On November 14, there were numerous credentialed observers from
both parties observing the recount. Credentialed observers had access to view each
of the two-person audit teams. We were asked to social distance, but we were
allowed to get within approximately 2-4 feet of the tables. There were aisles in
front and behind the rows oftables and we were allowed to walk in front and
behind the tables. I was able to hear and observe individuals at the tables read off

2
Case 1:20-cv-04651-SDG Document 38-5 Filed 11/19/20 Page 3 of 6

thename of the person who received the vote, hand the ballot to their partner to
verify, and put the ballot in one of 4-5 piles marked on the table. I observed pieces
of paper with Trump, Biden, and Joregensen on them and I saw counters put
ballots in the corresponding pile. There were | -2 additional sheets of paper on the
table, but I cannot remember exactly what was written on them. Each table also
had 3 large manilla envelopes for placing write-in ballots, and two other categories
of ballots. [understood that these were the ballots that needed to be presented to
the voter review panels.

8. J further observed that the envelopes for write-in candidates had a
piece of paper attached andI saw the workers write the name of the write-in
candidate(s) on the outside of the envelope and then place the write-in ballot(s) in
the envelope.

9, OnNovember 14, II observed the gold sheets with vote tallies being
given to election officials for entry into thesystem. Each time a box of ballots
was completed at a table, the gold sheet and any manilla envelopes that contained
ballots were given to the election official with the sealed box of ballots. The
workers were not allowed to leave their table until the box, gold sheet, and manilla
envelopes were picked up and taken away.

10, OnNovember 14, I heard the election official on the PA asking
monitors to maintain social distance and to refrain from moving into the personal

3
Case 1:20-cv-04651-SDG Document 38-5 Filed 11/19/20 Page 4 of 6

space of the workers counting the votes. I was able to easily observe, hear, and
monitor the tables while keeping a respectable distance from the workers. I did
notice some credentialed Republican observers being intrusive and speaking to the
workers counting the vote.

11. I left on November 14 at approximately 1:15 p.m.as it was the end of |
my volunteer shift.

12, OnNovember 15,2020, when I arrived at approximately 8:20 a.m.,
the tables were full of counters and I noticed that additional tables had been added
from the day before. At approximately 9:00 many ofthe workers were permitted
to leave, but there continued to be approximately 30 teams counting votes. I did
not hear anyone claiming that the Recount had “just finished” or was otherwise
complete. To the contrary, the Recount was ongoing and continued until I left
around 12:30.

13. OnNovember 15,2020, a Fulton County election official announced
that all Republican and Democratic monitors should gather in two distinct
locations. The official stated that only one monitor should be present for every ten
tables. She asked each party to reduce their monitors downto 17. Iwas one of the
17 credentialed monitors to stay and observe for the Democratic Party. Because
there were too many Democratic monitors, some of those that were not needed left,
The Republican Party was also allowed to have 17 credentialed monitors. Officials

4
Case 1:20-cv-04651-SDG Document 38-5 Filed 11/19/20 Page 5 of 6

did announce that any additional monitors who did not want to leave were
welcomed to stay in the public viewing area.

14. Onboth November 14 and 15 there were members ofthe media and
the public observing the Recount from a designated area. There were more people
present in the public area on Saturday.

15. OnSunday, November 15, there was a press conference wherein it
was announced that the County was getting close to finishing the Recount and it
was going well. The County expected to be finished with the Recount by the
afternoon,

16. OnSunday, November 15, l observed members of two separate voter
review panels, which were adjudicating ballots containing Presidential votes. I
understood that there were two Republican review panel members who had not
shown up. Twocredentialed Republican floor monitors were allowed to serve on
thereview panels. When two Republican gentlemen did show up for the review
panels, the floor monitors did not want to relinquish their roles and Fulton county
officials agreed to let them stay.

17.  Atno time did I see or hear of any counting errors, The process

appeared to be running smoothly.
Case 1:20-cv-04651-SDG Document 38-5 Filed 11/19/20 Page 6 of 6

18. OnSunday, November 15, [left around 12:30p.m., after
approximately 4 hours of observation. Ileft the Recount because the review panels
I had been watching were essentially done.

19. I give this Declaration freely, without coercion, and without any

expectation of compensation or other reward.

20, 1 declareunder penalty of perjury that the foregoing is true and correct

to the best of my ability.

Executed this 18th day of November 2020.

Cd ofn (signed)

 

Robin tow” ie
Sworn to and subscribed to
before me this 18th. dayof sift
\ !
November 2020, ye NIC One
A a 2 SS IG 8,
o6: ie qian, eee
Notary Public =_is ew 3: =
So, SUBLIG */ <5
ss : SCA 7 Gs
My commission expires: % Oy "P-24-900 o<

C aS
lO jay jaoas “tan
